Citation Nr: 1327061	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-07 012	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969 and from October 2001 to September 2002.  The Veteran also served for a period of time on inactive duty.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that a claim of entitlement to service connection for tinnitus was also denied in the September 2007 rating decision.  The Veteran perfected an appeal as to the denial of this issue.  However, the Veteran was granted entitlement to service connection for tinnitus in a March 2011 rating decision.  Therefore, this issue has been resolved and is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In June 2011, the Board remanded the Veteran's claim in order to schedule the Veteran for a Travel Board hearing he had requested when he submitted his substantive appeal in February 2009.  The Veteran was informed in correspondence dated in September 2011 that he was scheduled for a Travel Board hearing that month.  The hearing was not conducted on the date scheduled in September 2011.  Another Travel Board hearing was thereafter scheduled in February 2012 and the Veteran was advised of the hearing date in correspondence dated in January 2012.  The Veteran failed to report for the February 2012 hearing and his request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.




REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary.  

A review of the Veteran's available service treatment reports (STRs) reflects that the Veteran's blood pressure was recorded as 120/58 at his September 1965 entrance examination and as 112/64 at his separation examination dated in February 1969.  The STRs for the Veteran's first period of active duty service do not reflect any complaints, findings or treatment for elevated blood pressure readings.  Treatment records for the Veteran's period of inactive duty service reflect that the Veteran's blood pressure was recorded as 136/84 sitting, 132/80 recumbent, and 134/82 standing at an examination dated in October 1983; 134/80 sitting and 136/84 standing at an examination dated in November 1984; 158/100 sitting, 160/100 recumbent, and 150/100 at an examination dated in September 1985; 158/110 sitting, 154/100 recumbent, and 154/104 standing at an examination dated in September 1990; 172/102 and 166/90 on a second reading at an examination dated in February 1996; and 154/86 sitting, 156/88 recumbent, and 160/92 standing at an examination dated in February 2001.  The Veteran's blood pressure was noted to be elevated at the examinations dated in September 1985, September 1990, and February 1996.  The entrance and separation examinations for the Veteran's second period of active duty are not of record and it is therefore unclear whether he had a diagnosis of hypertension or elevated blood pressure readings at the entrance to his second period of active duty service beginning in October 2001.  The Veteran was seen for elevated blood pressure readings of 170/82 in the left arm and 158/90 in the right arm at an entry dated in December 2001.  The Veteran was noted to have had elevated blood pressure readings in the past with no treatment.  He was assessed with hypertension at that time and prescribed Atenolol.  He was treated for elevated blood pressure readings on several other occasions during his second period of active duty.  As it appears that some of the Veteran's STRs are not of record, the AMC should attempt to obtain any additional STRs including the entrance and separation examinations for the Veteran's second period of active duty service.  

The Veteran was afforded a VA examination in May 2010 at which time he was noted to have been diagnosed with hypertension in 2001.  Following a physical examination, the examiner diagnosed the Veteran with hypertension; hypertensive heart disease.  The examiner opined that it is less likely than not that the Veteran's hypertension was worsened beyond the natural progression by military service.  The examiner's rationale was that the Veteran's blood pressure readings during his first period of active duty service were normal.  The examiner failed to consider the elevated blood pressure readings noted at the examinations during the Veteran's period of inactive duty service and the treatment for hypertension during the Veteran's second period of active duty service.  Consequently, another examination is necessary in order to determine the etiology of hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the National Personnel Records Center (NPRC) or any other appropriate agency in order to request any additional service treatment reports to include the entrance and separation examinations for the Veteran's second period of active duty service.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (increased in severity beyond the natural course of the condition) by either of the Veteran's periods of active duty service.  The examiner should consider the elevated blood pressure readings recorded on examinations performed during the Veteran's period of inactive duty and treatment for hypertension during the Veteran's second period of active duty service.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


